Eldridge, Judge.
In Coweta County v. Simmons, 269 Ga. 694 (507 SE2d 440) (1998), the Supreme Court reversed that portion of this Court’s opinion in Simmons v. Coweta County, 229 Ga. App. 550 (494 SE2d 362) (1997) finding that Officer Holcomb, the work detail supervisor, was liable for Simmons’ injuries. Therefore, we vacate that portion of our earlier opinion, and adopt the opinion of the Supreme Court as our own.

Judgment affirmed in part and reversed in part.


Ruffin, J., and Senior Appellate Judge Harold R. Banke concur.